COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Keith Smith v. The State of Texas

Appellate case number:   01-19-00442-CR

Trial court case number: 1529312

Trial court:             339th District Court of Harris County

       Appellant’s Motion for En Banc Reconsideration is denied.

       It is so ORDERED.

Judge’s signature: /s/ Richard Hightower
                       Acting for En Banc Court

En Banc Court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.

Date: March 9, 2021